Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 11 August 1782
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)



Gentn
Amsterdam Hague August 11. 1782

This Morning I recd your favour of the Eighth but I am not able to inform you, what is the Amount of the Bills drawn upon Mr Lau­rens which are not yet arrived. I have never been exactly informed myself. They cannot I think amount to more than 100000one two hundred Thousand Guilders. I hope not half that sum, but cannot say positively.
I am obliged to you for the Trouble you have taken to pay f491:12s to Messrs Gerb. Rarekes &c and for Sending me the Lease of the House &c.
I am very glad to find that you have recd So much as 1.484,000 f. on the Loan and congratulate you upon it. When I thought it Safest to be a little under, rather than exceed, I had in my Mind reserving enough to pay the Bills on Mr Laurens and a few unavoidable expences here. But I believe you may write to Congress to draw for Thirteen hundred Thousand Florins, and so afterwards from time to time as Money shall be received by you.
I am obliged to you for your Care in sending on the Dispatches to Congress and desire that you would from time to time inform that Body of every Thing with the Utmost Exactness which relates to the Loan.

With great Esteem I have the Honour to be

